DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 03/06/20.  Domestic priority to a provisional application filed 10/17/19 has been received.  Claims 1-20 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Lang
Claim(s) 1, 6, 8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al. (U.S. Patent Pub. No. 2019/0070918).  Lang is directed to a railcar-mover vehicle.  See Abstract. 
Claim 1: Lang discloses a system comprising: a hydraulic pump [see Fig. 13 (“Hydraulic Pump Drive” and “Pump 1”)]; an air compressor [see Fig. 13 (“Air Comp.”)]; and at least one railcar air-brake system [see Fig. 13 (“Train Air Brakes”)]; wherein the air compressor is operably coupled with and driven by the hydraulic pump; wherein the air compressor is operably coupled with the at least one railcar air-brake system.  See Fig. 13. 
Claim 6: Lang discloses that the hydraulic pump is a variable displacement hydraulic pump.  See para. 0081. 
Claim 8: see claim 1 above.  Lang further road-rail vehicle comprising a front end, a rear end, and at least one train knuckle.  See Figs. 1A-1E, 14.
Claim 14: see claim 8 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Lang in view of Sondur
Claim(s) 2-5, 7, 9-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Sondur et al. (U.S. Patent Pub. No. 2020/0095926).  Sondur is directed to a method and systems for an auxiliary power unit.  See Abstract. 
Claims 2 and 3: Lang is relied upon as in claim 1 above but refers to the auxiliary power unit (“APU”) without mentioning the specific components it comprises, namely, the shaft and gearbox.  Sondur discloses that an APU (25, 200) is coupled to a compressor (2008) via a gearbox (204) and the gearbox is rotationally coupled to the APU engine via a crankshaft 203 of the APU engine.  See para. 0027.  Upon employing these components in the Lang APU, this would result in the hydraulic pump being “operably coupled and driven by” both the gearbox and shaft.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include these components because they are typically found in an APU, and are most likely already present in the Lang system since this is how an APU functions. 
Claim 4: see claim 2 above.  Lang further road-rail vehicle comprising a front end, a rear end, and at least one train knuckle.  See Figs. 1A-1E, 14. 
Claim 5: Sondur discloses that the engine output shaft generally extends rearwardly toward the rear end of the road-rail vehicle.  See Fig. 1 (note: “generally extends rearwardly” may be broadly construed). 
Claims 7 and 13: it would be obvious to one skilled in the art at the effective filing date of the invention to use a “remote” tool to ensure ease in operation and flexibility in user location. 
Claim 9: see claim 2 above.
Claim 10: see claim 5 above. 
Claim 11: Lang discloses that the at least one train knuckle is located proximate the front end of the road-rail vehicle, and it would be obvious to do so to ensure proper attachment.  See Figs. 1A-1E, 14. 
Claim 12: see claim 3 above. the gearbox is located proximate the front end of the road-rail vehicle; 
Claim 15: see claim 2 above.
Claim 16: see claim 3 above.
Claim 17: see claim 12 above.
Claim 18: see claim 5 above.
Claim 19: see claim 11 above. 
Claim 20: Lang discloses the step of installing the at least one railcar air-brake system.  See Fig. 13. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        August 19, 2022